
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1417
		IN THE HOUSE OF REPRESENTATIVES
		
			May 28, 2010
			Ms. Berkley (for
			 herself, Mr. Lincoln Diaz-Balart of
			 Florida, Mr. Mario Diaz-Balart of
			 Florida, and Mr. Costa)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the importance of transatlantic
		  relations between the United States and the European Union and recognizing the
		  growing importance of the dialogue between Congress and the European
		  Parliament.
	
	
		Whereas, on May 9, 1950, then-French Foreign Minister
			 Robert Schuman presented his vision for rebuilding Europe after the devastation
			 of two world wars by uniting enemies through economic cooperation within the
			 European Coal and Steel Community (ECSC), explaining that “Europe will not be
			 made all at once, or according to a single plan. It will be built through
			 concrete achievements which first create a de facto solidarity”;
		Whereas the Common Assembly of the European Coal and Steel
			 Community was established in 1952, became the European Parliament in 1962, and
			 began direct elections in 1979;
		Whereas for the last 60 years, the United States has
			 supported the evolution of the European Coal and Steel Community into the
			 European Union, working in solidarity with our European partners to address the
			 political and economic challenges confronting the transatlantic
			 alliance;
		Whereas the United States and the European Union have
			 developed a strong and integrated economic relationship, which generates an
			 estimated $4 trillion in commercial activity per year and accounts for close to
			 60 percent of global GDP and roughly 40 percent of world trade;
		Whereas the United States and the European Union are each
			 other's largest trading and investment partners, responsible for creating up to
			 an estimated 14 million jobs on both sides of the Atlantic;
		Whereas the European Union and its Member States combined
			 are among the major donors supporting the reconstruction and transition process
			 in Afghanistan, having contributed more than 8 billion Euros between 2002 and
			 2010;
		Whereas President George W. Bush, in a speech to leaders
			 of the European Union on February 21, 2005, stressed that “the alliance of
			 Europe and North America is the main pillar of our security” and that “our
			 strong friendship is essential to peace and prosperity across the
			 globe”;
		Whereas Vice President Joseph Biden, in a speech to the
			 European Parliament on May 6, 2010, declared that the past 65 years have
			 shown that when Americans and Europeans devote their energies to common
			 purpose, there is almost nothing we are unable to accomplish;
		Whereas formal exchanges between the House of
			 Representatives and the European Parliament began in 1972, when the first group
			 of Members of Congress traveled to Brussels to meet and exchange views with
			 their parliamentary counterparts;
		Whereas in 1995, in recognition of the importance of the
			 transatlantic political and economic partnership, the United States and the
			 European Union adopted a New Transatlantic Agenda which
			 established a framework for consultation between leaders on both sides of the
			 Atlantic, including their respective legislative bodies, to promote peace,
			 stability, democracy, and development around the world, to respond to global
			 challenges, and to contribute to the expansion of world trade and closer
			 economic relations; and
		Whereas, on December 1, 2009, the Lisbon Treaty entered
			 into force in the European Union, increasing the powers of the European
			 Parliament in the legislative process and creating a High Representative for
			 Foreign Affairs and Security Policy and a President of the European Council:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates the European Union on the
			 60th anniversary of the Schuman Declaration, which is now celebrated as Europe
			 Day on May 9th, that led to the successful union of European nations and
			 contributed to lasting peace and prosperity across the continent;
			(2)recognizes that the United States and the
			 European Union face common challenges at home and abroad and believes that a
			 regular dialogue between Congress and the European Parliament is important in
			 fostering the United States and European Union relationship; and
			(3)recognizes the
			 importance of regular dialogue between Congress and the European
			 Parliament.
			
